fey

ae

- mo
f 3

Ukr he bt

Case 1:18-cv-01432-AJT-TCB Document 45-1 Filed 09/09/19 Page 1 of 30 PagelD# 307

 

Di E TIVE

 

 

 

 

 

 

 

 

 

HWA Fern R903 fue, SOLS)

 

MWAA-000000828
Case 1:18-cv-01432-AJT-TCB Document 45-1 Filed 09/09/19 Page 2 of 30 PagelD# 308

FR-003A
May 2015

FOREWORD

This revised Directive sets forth the responsibilities and stenderds of conduct which to all
rights which may be enforced by employees in any court or administrative proceeding, as
Airports Authority employees ere employees at will and do not have a property interest in their

In accordance with this Directive, discipline shal! be. ive, ive in:

factors, In this manner, i ili shall be for just ' ; a! lan ‘dan Amitigating.

   

   

‘nod fair treatment when issues of conduct and discipline arise. This revised Directive includes

information about the “My Concern Js” Hotline, a new process for employees to raise
concems reganding frand, abuse or misuse of Airports Authority property, or uneihieel onde”

These guidelines are relevant to all employees. However, where the same topic is covered

this Directive and a negotiated agreement with an Airports Authorlty labor union, and where the
language is inconsistent (¢.g., the time frame for regpanding to a proposed disciplinary action),
then the language in the collective bargaining agreement controls for members of the relevant
bargaining wit. The Labor and Employes Relations Department must be consulted for _
resolution of any conflicts or apperent inconsistencies between this Directive and the negotiated
agreements, or other questions concerning this Directive.

This Directive is readily accessible for reference on the Airports Authority intranet (Livelink).

 

Besifee (fau[im

President and Chief Executive Officer

IMWAA-000000829
Case 1:18-cv-01432-AJT-TCB Document 45-1 Filed 09/09/19 Page 3 of 30 PagelD# 309

HR-003A.
May 2015
CONTENTS:
fils Page No.

Chapter 1 Introduction

ll = Purpose 1

12 Distribution 1

13 Dedinitions ]

14 Program Responsibilities 2
Chapter2. Standards of Conduct

2.1 Purpose 3

2.2 Appropriate Employee Conduct 3

23 Prohibited Exployee Conduct 3
Chapter3. Discipline

for Discipline

3.3 Determining the Need for Discipline :

34 Types of Discipline 7

3.5 Non-Discip Removals and Demotions 9

3.6 Excused Absence for Administrative Purposes 9

3.7 Discipline Procedures 10

3.8 Appeal Rights 10
Chapter 4, Reporting Fraud or Misuse of Ai i

— Fraud ¢ Abuse, or Sey ae

4.1 Reporting of Frand, Abuse or Misuse of Authority 11

42 Authority Administrative Investigations 11

43 Employee Responsibilities 11

Appendix B. Administrative Investigation Notice (Witness)
Appendix C. Administrative Investigation Notice
Appendix D. Penalty Guidelines of Various Offenses

MWAA-000000830
Case 1:18-cv-01432-AJT-TCB Document 45-1 Filed 09/09/19 Page 4 of 30 PagelD# 310

May 2015
CHAPTER 1. INTRODUCTION
Lt PURPOSE

Sy penne tS a ee N
cauployees or the relevent Performance Management Partnership (PMP) for bargaining unit

The Conduct and Discipline Directive is distributed to all employees.
13 DEFINITIONS

a. Disciplinary action is an action teken against an employes to correct the employee's
misconduct. A disciplinary action may consist of an oral i
er 7 “i an reprimand, letter of waming,

b. Disciplinary File is a file maintained by the Department of Labor and Employee
Relations that contains the official documentation of @ disciplinary action taken against

an individual employee, including both the i
luding record of the process and the supporting

G Employes means all part-time and full-time career employees of the Metropolitan
Weshington Airports Authority, including all managers and supervisors. Non-carcer
employees are not subject to employee rights under the Conduct and Discipline Directive.

d. Grievance is a written from . rs
eae l request from an employee or a union representative to reduce or

e. Official Personnel Folder is the official repository for records and documents related to
employment for each employes in the Airports Authority, The Notification of Personnel
Action (Form PE-15) records concerning disciplinary actions may be retained in these
folders. This file shall be retained in the Office of Human Resources

£ Probationary Period is the time period for observing an employee's b performance
contiuct to determine whether the employee is sulted for the poeition The -
peciod for fiull-time and part-time career employees is tweive months from the date of
hire, With the exception of iateral police afficers, who serve a twelve-month
Probationary period from the date of hire, the probationary period for Airports Authority

MWAA-000000831
Case 1:18-cv-01432-AJT-TCB Document 45-1 Filed 09/09/19 Page 5 of 30 PagelD# 311

HR-003A
May 2015

14 PROGRAM RESPONSIBILITIES

a

The Department of Labor and Employee Relations is responsible for:

Wd Developing, interpreting, and implementing the requirements and procedures of

this Directive.

(2) Reviewing all draft written disciplinary proposals, accompanying documentation,
and all decision letters, and recommendi i i
for ike ng appropriate action to assure like

(3) Assisting and providing recommendations to managers/supervi conceming
the application of this Directive. ° =

© Seema neo pS

(5) Maintnining wn retnning the Airports Autioiy's oficial disciplinary fle ofa

The Office of General Counsel is responsible for:

Oe a
legal interpretations and opinions relevent to this Directive,

Supervising Officials are responsible for:

(1) Coordinating all discipline with the Department of Labor and Employee Relations
and assuring that all written discipline las been reviewed by the Department of
Labor end Employee Relations prior to disseminating it to the employes.

(2) ‘Sending all documentation relating to discipline to the Department of Labor and
Employee Relations for inclusion in the official disciplinary file.

IMWAA-000000832
Case 1:18-cv-01432-AJT-TCB Document 45-1 Filed 09/09/19 Page 6 of 30 PagelD# 312

Ly

HR-003A
May 2015

CHAPTER 2. STANDARDS OF CONDUCT
21 PURPOSE

22 APPROPRIATE EMPLOYEE CONDUCT
Examples of appropriate employee conduct include the following:
Treating the public and all coworkers in.a respectful, courteous manner.
b. Performing assigned duties fully and efficient!
ly efficiently end according to generally accepted

¢. Reporting for work on time and ready to work with required tools or equipment.

a Reporting for work clean, neat, and well-groomed ani wearing clothing appropriate
the employee's duties, including wearing Airports Authority uniforms when issued, "

Timely requesting approval for absences from duty.
£ Reporting unsafe or illegal conduct of coworkers, contractors, suppliers, or the public.

i. Observing al] and rules and ions, i
at * safety security regulations, reporting hazards or other

h Safeguarding confidential and official-use-only information.
i. Protecting Airports Authority funds, property, equipment, and materials,
23 PROHIBITED EMPLOYEE CONDUCT
yrooadinchs o Caney eile biog, Da for such vislticns
is
imposed in accordance with Chapter 3. pine Re any ‘hall be

a The following are examples of prohibited on-duty conduct:

MWAA-000000833
Case 1:18-cv-01432-AJT-TCB Document 45-1 Filed 09/09/19 Page 7 of 30 PagelD# 313

FR-003A
May 2015

(1) Behaving in a way which is offensive to the public or coworkers under a
reasonable and objective standard or which brings discredit upon the Airports

@) ing against members of the public, contractors, coworkers, or job

Discriminating
applicants on the basis of race, color, religion, sex, national origin, age, disability

or sexual orientation. (See, the Equal Employment Opportunity Directive).

G) Engaging in conduct, such as epithets, slurs, or negative stereotyping; threatening
intimidating, or hostile acts; or suxual advancea or comments coustitating secual
harassment or harassment besed sexual orlentation. Displaying offensive
materials in the workplace.

(4) Reporting for or being at work under the influence of controlled substances or
alcohol. (See, the Drug-Free Workplace Directive).

(5) Making e false statement or falsifying ot altering Airports Authority record,
official log, or report (for example, utrvel expense par,
application, medical record, leave request, or electronic time card).

(6) Intentionally using or disseminating confidential Airports Authority information
without authorization.

(7) , _ . . z = .
soe Cestroying earn Or misusing Airports Authority property or that of

(8) = Insubordination.

(9) Failing to. wear required safety equipment or follow safety procedures,

(10) Using profane, obscene, indecent, or offensive language.

(11) Fighiting, assaulting, threatening, bullying, or intimidating a coworker or member

of the public. (See, the Workplace Violence Directive).

(12) Bringing a dangerous weapon onto Airports Authority facilitios without official
Airports Authority authorization.

(13) Smoking where prohibited.

(14) Using an Airports Authority purchasing card (P-card) for unauthorized purchases.

oan R ea -
Ang reno eof het anon lg Poston

(16) Being absent from one’s duties without approved leave.
(17} Repeatedly being tardy.

MWAA-000000834
Case 1:18-cv-01432-AJT-TCB Document 45-1 Filed 09/09/19 Page 8 of 30 PagelD# 314

HR-003A
May 2015
b. Off. Duty Conduct:

Employees can be disciplined for off-duty misconduct where the Airports Authority
ners or lnk, based on the totality of cixamustances between the off uy maisponduct and the

MWAA-000000835
Case 1:18-cv-01432-AJT-TCB Document 45-1 Filed 09/09/19 Page 9 of 30 PagelD# 315

HR-003A
May 2015

CHAPTER 3. DISCIPLINE
3.1 DISCIPLINE PRINCIPLES

The Airports Authority uses discipline to change behavior. When i
reyes cp wo inne masopas Deir. When dcping
misconduct. Airports Authority impose discipline appropriate to the offense,
considering all aggravating end mitigating factors,

32 AIRPORTS AUTHORITY PERSONNEL RESPONSIBLE FOR DISCIPLINE

‘The Supervisory Official, in consultation with the Department of Labor and Employee Relations
and other parties as neceasary, proposes discipline that is consistent with past discipline within
the Airports Authority and that reflects a consideration of mitigating or aggravating
o— The Department of Labor and Employes Relations niust be involved in all
Listed below are the levels of discipline and the Supervisory Officials with the authority
impose that specific level of discipline: °
a. Removal: President, Executive Vice President, and the Vice Presidents have the authority
to remove employees. .

b.  Demotion and Suspension: Direct reports to the Vice Presidents and Deputy Vi
Presidents, the Police Chief, the Fire Chief, the Department Managers in Consolidated
Functions, and officials above them are authorized to demote and suspend employees.

c § Letter of Reprimand, Letter of Warning, and Oral Reptimand: All supervisors
authorized to issue written and oral reprimands and letters of weming. =e

‘Supervisors and managers may end discipline to Supervisory Officials with the authority

to take « specific level of discipline.

3.3 DETERMINING THE NEED FOR DISCIPLINE
In deciding whether t propose discipline, the Supervisory Official should act promptly to:

e. § Determine the facts surrounding the incident or the circumstance causing the
consideration to impose discipline.

b. Determine whether the employee knew or reasonably should have known what wes
expected of him or her and/or what conduct was prohibited or unaccepinble. .

c Consider the employee’s overall record, including the relevance of ior misconduct
(c.g. recent, repeated or similar misconduct) by the employee. my er

MWAA-000000836
Case 1:18-cv-01432-AJT-TCB Document 45-1 Filed 09/09/19 Page 10 of 30 PagelD# 316

-—™!,

_

HR-003A,
May 2015

Coordinate with the Department of Labor and Employes Relations and the Office of
General Counsel when the employee claims that a medical reason condition excuses
the alleged misconduct. — “

Consult the guidelines in this Directive and any applicable collective bargaining

Labor and Employee Relations aid other partes, as necensmry. of

TYPES OF DISCIPLINE

Orel Reprimand: an oral communication from the supervi 2 employes
conduct deemed in need of correction/improvement. During this fase te fone Soca

The supervisor should create a written record of the matters discussed, including the
reason for the Oral Reprimand and the corrective steps necessary, and should maintain a

copy in local files, The Airports Authority does not records of Oral Reprimands
the employee’s Official Personnel.Folder, Pier :

Letter of Warning: 8 written notice from the supervisor to the employee descri
result if the problem persists and should outline the steps the employee should take to
correct the cm, The Airports Authority does not place such records in the

imand: a written notice from the Supervisory Official to the employee
when the offense is serious and warrants a more severe corrective action than an Oral
Reprimand or Letter of Warning or when minor infractions are repeated. The Letter of
Reptimand is intended to corect an employee's conduct or work habits. This letter

(1) A sufficiently detniled description of the facts (i.c., times, places, dates,
persons} to eanble tac employee to fully understand the effanse linen

@) Notice that any response to the proposed Letter of Reprimand must be submitted
in writing, should contain all reasons why the reprimand is not warranted, must be
submitted within seven calendar days after receipt of the letter and that following
his/her supervisor to further discuss the written response. The statement should

MWAA-000000837
ie,

Case 1:18-cv-01432-AJT-TCB Document 45-1 Filed 09/09/19 Page 11 of 30 PagelD# 317

@)

(4)
(6)

(6)

“HR-003A
May 2015

inform the employee of the name and address of the individual to whe
7 | to whom the reply

A restatement of prior offenses if the letter is a continuation of constructive
fiacinline

A weaning that future misconduct may result in more severe discipline,

Notice that assistance is available to help the employes remedy the problem and a

description of the stepa that the ( the to take
Pam ram he supervisor expects the employes to remedy

A statement that the Airports Authority will fully consider tho employee’
tft den wut in rie a tered at emg
| the Letter of Reprimand in the Airports Authorit

Disciplinary File if the discipline is sustained. ™ “
If the employee repties to the Letter of Reprimand, the Supervisory Official
Letter of Reprimand will not be placed in the Airposts Authority Disciplinary File

“until the Supervisory Official has made a decision on the reply, unleas the

employee has not timely replied. If the reprimand is sustained, the §
Official will ensure that the Letter of Reprimand, the employee's reply (if any),
and the decision letter are placed in the Airports Authority Disciplinary File.

d. Suspension: Placing an employce in an involuntary non-duty and noo-pay status for
conduct reasons. Because suspensions represent a losa to the Airports Authority of an
eiployee's performance and a financial loss to the employee, the Airports Authority
or when the gravity of the offense compels more severe discipline. The following

(1)

(2)

=

The Supervisory Official, in consultation with the Department of Labor and
Employee Relations, nrust provide the employee witha written proposal to
suspend for a specified number of days, containing a description of the basia of
the proposal (Lc, times, place, dates, and persons). This notice should also state
patios of popeand aupenalce atta woh inch ene =a

i fo reply in g to the Supervisory
Official. The employce has the right to review the evidence relied on to support
the proposal, use official time for this purpose, and obtain a representative (union,
legal, etc.) at his or her own expense to assist in preparing a written response.
Following submission of the written response, the employee may schedule a
meeting with his/her supervisor to further discuss the written response. The
Cama may be imposed no earlier than seven calendar days fram the date of

If the employee responds in writing to the proposal, the Supervisory Official
istue & written decision letter implementing, modifying, or rescinding the =
&

MWAA-000000838
=,

Case 1:18-cv-01432-AJT-TCB Document 45-1 Filed 09/09/19 Page 12 of 30 PagelD# 318

HR-003A
May 2015

2} Demotion: Piecing an employee in « position resulting in a teduction of
for conduct or pecftamance reasons, These procedures follow the ouitia tee

serious discipline available and is appropriate when the employee's action, conduct, or
negligence is such that removal is necessary to promote the efficiency of the Airports
Authority. Depending on the gravity of the offense or the likelihood that corrective
ection would not succeed, removal may be warranted even for a first offense. These
procedures follow the outline for a suspension.

(2) Removal During Probation: Removing an during his or her probationary
period, as follows: 12 months afer puetotion fron the Necives Vinge ey
for lateral-hire police officers and sll other Airports Authority employees. The
Supervisory Official must implement the removal before the ead of the employce’s
the euployoe with wet nate ff reaneal, Ge eco Be ee ie
Raine a remove it, effective date.

33 NON-DISCIPFLINARY REMOVALS AND DEMOTIONS

A removal or demotion may be imposed for non-disciplinary reasons such as absence due to a
work-related injury, or other reasons (¢.g., off-duty injury or illness) thet preclude retuming to
work, or the inability to meet medical or profeasional certifications required by the position.
Relevant statutory requirements (e.g., FMLA or ADA) must be met, These removal or demotion

actions must be coordinated with the of Labor and i
i Department Employee Relations and Office of

Non-disciplinary removals or demotions require a written proposal. A non-probationary
employee shall have séven calendar to respond and may, at his/her own have
= . omen days expense, a

On oocasion, an employes may be placed immadietely in an inactive duty status with for
administrative purposes. Direct réports to the President or the Executive Vice President aust
inform the Vice President for Human Resourees and Administrative Services no later than the
next business day after an employes has been placed on excused absence for administrative
Purposes (“administrative leave”). Administrative leave may be used where an employee is the
nibject of an investigation or where the employes is facing serious discipline, such as removal,
Such excused absences are not considered discipline and, as such, cannot be used against an

MWAA-000000839
Case 1:18-cv-01432-AJT-TCB Document 45-1 Filed 09/09/19 Page 13 of 30 PagelD# 319

ia, di

HR-003A.
May 2015

employee in the pending discipline or any future discipline, or reflect unfavorebly upon said

2. Investigation: Where the Airports Authority determines that the employee’ continued
presence at work is contrary to the Alrports Authority's interests, the President, the
Executive Vice President, Deputy Vice President or the Vice President in the employee's
line-of-supervision may place an employee on administrative leave immediately, and
adiainisnative eons eect aman sway from the workplace. The imposition of

‘
recéives notice to that effect, =

; acipli Likewise, while the disciplinary process is pending for an employee
charged with misconduct that could result in suspension or removal from his or her
position, the Airports Authority may determine that the employee's continued presence at
work is contrary to the Airports Authority's interests. Where it is approprists, the _
Supervisor may put an employee on administiative leave immediately and may direct the
employee to remain away from the workplace, Again, the imposition of administrative
eave Is not subject to appeal end the leave ends when the employee receives notice to

3.7 DISCIPLINE PROCEDURES

a. The Supervisory Official is responsible for preparing the written disciplinery notice,
establishing an accurate and complete Disciplinary File, and sending the fils to the
Department of Lebor and Employee Relations for review prior to proposing a i
diciplie (og, time aod aie psoas ccs

C2. Ogs, Witness stntements,
records of prior counseling or discipline). ==. Anty Togs or =

38 APFEAL RIGHTS

Only now-probetionary, carear employees are entitled to challenge any disciplinary action taken
Bargaining Unit employees can appeal disciplinary actions in eccordance with their respective
negotiated os 4 il All i * . I . 1 li ti

accordance withthe Airparts Autherity Griese Presaae a "

IMWAA-000000840]
Case 1:18-cv-01432-AJT-TCB Document 45-1 Filed 09/09/19 Page 14 of 30 PagelD# 320

HR-003A
May 2015

CHAPTER 4, REPORTING FRAUD, OR ABUSE OR MISUSE OF AIRPORTS
AUTHORITY PROPERTY, AND ADMINISTRATIVE INVESTIGATIONS

4.1 REPORTING FRAUD, ABUSE OR MISUSE OF AIRPORTS AUTHORITY
PROPERTY

Employees with en objective, good-fhith belief of fraud, or abuse or misuse of Airports Authority
Property should contact the “My Concern Is” Fraud and Bthics Hotline. (See Appendix A for full

42 =AIRPORTS AUTHORITY ADMINISTRATIVE INVESTIGATIONS

The Airports Authority exercises several investigatory functions to maintain the integrity of its
Wworkfbrce and its transactions arid to assure that practices and procedures comport with accepted
standards for public bodies, Such investigutions may be conducted by the Office of General
designated by the investigating office for the purpose of conducting an investigation.

Employees typically become involved in administrative investigations when they are asked to
frovide a written statement and to participate in an interview. The Airports Authority will
“y interviewer and employee agree otherwise. The interviewer shall notify the employee's

~ Fetes Of the interview end the superviscr shall excuse the employee from scheduled wor

Prior to the interview or submission of a written statement, the Airports Authority shell inform
the employee of the neture of the interview, inform the employee that he/ahe has the right to have
a witness present duting the interview, and inform the employee that he/she has 3 business days
to make the witness available.

At the beginning of the interview, the employee shall be advised in writing of his/her rights by
being presented with a copy of the Administrative Investigation Advice of Rights (Appendix B).
The employee shal] acknowledge receipt of the Administrative Investigation Advice of Rights in
writing and shall receive a copy for his/her records.

43 EMPLOYEE RESPONSIBILITIES

Employees shall cooperate in Airports Authority administrative investigations by providing a
complete and accurate response to questions and by providing related documents and other
tnaterials upon request.

An employee may have a witness present, including a lawyer (provided st the employee's
expense), or union representative, for any conference, meeting, interview, etc., when the
employee reasonably believes or has been informed that the interview could lead to discipline, If
the employee needs additional time to arrange for the witness to appear, the Airports Authority
will delay the meeting for a maximum of 3 business days. If the employee selects his or her

it

MWAA-000000841
Case 1:18-cv-01432-AJT-TCB Document 45-1 Filed 09/09/19 Page 15 of 30 PagelD# 321

HR-003A
May 2015

union representative, the union representative will be allowed official ti

representation consistent with the relevant colloctive bargaining agreement.

An employes may be disciplined for refusing to answer questions asked during an administrati
investigation or for concealing infirmation, fumishing information that the exployee knows or
reasoneble should know is false or misleading, or otherwise obstructing and Airports Authority
investigation. Such discipline may be imposed only if the investigating officer has ordered the
employes to respond to any questions and has stated that the failure to answer may result in

MWAA-000000842
Case 1:18-cv-01432-AJT-TCB Document 45-1 Filed 09/09/19 Page 16 of 30 PagelD# 322

Appendix A
“MY CONCERN IS" FRAUD AND ETHICS HOTLINE

The Metropolitan Washington Airports Authority (Airports Authority is committed to upholding
or dishonest, or that result in waste or abuse of Airports Authority resources. In support of this
commitment, the Airport Authority has initiated a new process for employees to raise concems.

The “My Concern Is” Hotline provides a convenient and anonymous means for employees to -
report suspected instances of fraud, misuse of Airports Authority property, and unethical conduct
as well as other workplace concems. The objective of the Hotline is to ensure compliance

to manages the “My Concern Is” Hotline. Red Flag personnel are available 24/7 to answer calls,
and are trained to capture the types of information the Airports Authority will need to assess and
investigate reported concerns. Employees are not required to provide their names, titles,
telephone numbers or other personal identifying information. Callers are expected to have an
objective, good fhith belief that the information they provide to the “My Concern Is” Hotline is
factual and accurate,

To speak with the Hotline staff, employees should dial (877) 647-3335 end use client code:
IMyConcem. The service provider will summerize each call and submit a report to the Airports
Authority Office of Audit within a few hours of the call. Empioyees also may report their
concems online at RedFlagReporting.com. All communications from employees to Red Flag and
from Red Flag to the Office of Audit will be handled in a way that assures confidentiality and

- anonymity,

Information called into the Hotline or reported online, will be forwarded by the Office of Audit
to the appropriate Airports Authority Office for follow-up or investigation. Information will not
be shared with any individuals wlio lack a legitimate need- to- know and safeguards are in place
to protect the information from accidental disclosure, The Airports Authority will not retaliate
against an employes who makes a report based on an objective, good-faith belief that the
information reported is factual and accurate.

For additional information, please contact the Office of Audit at 703-417-8775.

MWAA-000000843
Case 1:18-cv-01432-AJT-TCB Document 45-1 Filed 09/09/19 Page 17 of 30 PagelD# 323

Appendix B
METROPOLITAN WASHINGTON AIRPORTS AUTHORITY

ADMINISTRATIVE INVESTIGATION NOTICE (WITNESS)
Responsibilities/Right to Counsel

To: (Print or type Employee's Name) Date and Time:

You are being interviewed 9s part of an administrative investigation. This is a fact-
finding inquiry. Dering the interview you will be asked questions by an authorized Aisports
uthority representative. You are required to answer the questions truthfully and completely.
You are required to provide requested documents and other materials.

‘You have the right to have a representative present during the interview, but asa
witness, not #8 an advocate. If you are in a bargainiog unit, you soay have a Urion roprceouative
present as your witness. ‘Your representative's role is limited to witnessing the proceedings,
making notes, and consulting with you if you request a break during the interview. Neither you
nor your representative is permitted to record the interview on an audio or video or other

Your answers to the questions or your statement can be used against you in
iministrative diacipli ocesdi

"Your answers to the questions or your statement cannot be used against you in any
criminal proceedings.

If you refuse to answer the questions posed to you, you may be charged with and
disciplined for insubordination, my

You may be charged and disciplined for concealing information or for furnishing
information which you know, or reasonably should know, is false.

Acknowledgement:
I have read the above Administrative Investigation Notice. I have received a copy of this

notice,
Signed: Date:
Witness” Signature Date:

(Print or type Witness’ Name):

MWAA—O00000844
Case 1:18-cv-01432-AJT-TCB Document 45-1 Filed 09/09/19 Page 18 of 30 PagelD# 324

Appendix C
METROPOLITAN WASHINGTON AIRPORTS AUTHORITY
ADMINISTRATIVE INVESTIGATION NOTICE

To: (Print or type Employee's Name) Date and Time:

_ __, Youare being interviewed or asked to submit a statement as part of an administrative
investigation of your conduct. This is a fact-finding inquiry. In the event of an interview, you
aoe ee Gucations by an euthorized Aisports Authority representative. You are required to
answer the questions truthfully and . You are required to provi

‘You have the right to have a representative present during the interview, but only as a
witness, not as an advocate, If you are in a bargaining unit, you may have a Union representative
present as your witness, ‘Your representative’s role is limited to witnessing the proceedings,
making notes, and consulting with you if you request a break during the interview, Neither you
nor your representative is permitted to record the interview on an audio or video or other

Your answers to the questions or your statement can be used against you in
i « tot ati di inli if you

“Your answers to the questions or your statement cannot be used acai in
_ against you in any
If you refuse to answer the questions posed to you, you may be charged with and

You may be charged and disciplined for concealing information or for fumishing
information which you know, or reasonably should know, is false.

Acknowledgement:.
I have read the above Administrative Investigation Notice. I have received a copy of this
notice.
Signed: Date:
Witness’ Signature Date:

(Print or type Witness’ Name):

MWAA-000000845
Case 1:18-cv-01432-AJT-TCB Document 45-1 Filed 09/09/19 Page 19 of 30 PagelD# 325

HR-OO3A
Appendix D

PENALTY GUIDELINES

1. These guidelines are not intended to cover every possible type of offense. Penalties for
ofiaans not nnd nthe whle shouldbe diacumed with the Department of Labor and

2. A penalty either more or leas severe than the minimum or maximum range may be
ou See etcetera Bive consideration to the gravity ofthe offsnse, frequency of
violations, position. employee, his or record, and
eS r past 1 extenuating circumstances

3. When consideration of an employee's past disciplinary record results in the determination
to impose a more severe penalty than the immediate affense would warrant (ie,, more severe
tha the penalty noted in the penalty guidelines), the notice to the employee shall advise him or
penalty action. Generally, the amount of time that has elapsed since the last disciplinary action
would be a factor in determining the weight to give the prior disciplinary action in imposing an
appropriate penalty. The more recent the prior disciplinary action, the more weight it will carry
in the determination of an appropriate penalty.

D-1

MWAA-000000846
 

 

 

‘pasodunt oq Asus ours WinwyWen! JO CMUTEIES oy SEN) auDAQS oxo] 10 alot EayNPS Aljpuad Vy,
| “eawoy yo}s Supsonbor
[Racial uormuadsns sep 0] uopuadans simp log xyualTAbas Mo}}O} 0} any ay Sadesn
01 worsuadsns sfup OF 0) Woxerodsns sXep ¢ 0) pusunudar jeIC @AIg990K2) DABS] Ors 5O ven sodosdwy *€
JRAoures worstrodsns SAP O[ aorsuadsns skup oun Ane ya sosttraxd AoAy Woy 30
01 uopeuodsne fp OF uojsuadens simp ¢ § 09 pusumpsdas [RIC poudinse yoy O1.gof ung eouseqy = “Z
_ [esouraz - YRAOUIOS SABPOPOM POPNpAyHS GALNIGETIOS ¢ UAL
peaoueny uorsusdens step oF 0) worsuadsns sXup 5 QI0l JO aoUseqU PAsNsxey,: =“
,WAOUION uorsuodens skep 01 woysnadsns sXap ¢ “sKhepysom aApmossu0d £ 0}
worsuadsns shep OF norsuadsns SARP ¢ 0} pupurpadar uayn AA wos; Jo. qUDEqE pasraxauy) ‘qd
puacumas wopsuadens atep 0] vopeuodens efup “Amp 205 sau
0} uogsuadens sXup OF woysnedens esp § § 0} puwtnpidar [eIQ) yanbay Jo wapsed *
“SSonipUR
SAWESING 10 GOUIEGU posoxsuy, = “|
aSNELIO ZSNGAO TSNELIO GSNTAd0 40 THLLVN
GUUALL GNOO3Ss ISuli
eSHNITSCIND ALTVNGd

 
 

 

 

 

 

Sip UB) aJaAas S89] JO aIor mano Ayeuod Y,
(‘ma

f por “Aap
yuaurfojduns epi eu0g so saatojdur 10
surnnyidds seapdop yonpa “cayoe Jo you] 40
ope “O} paypouy] JOU BT yng “‘oprpOuy sey 1)
‘Apouny oy) Aq pons] swoponnsuy woypA
[RADU fesouIas monotedsns pityp Sq) 00 “Peageangp ‘wpaspunys ‘cepagad

0} wopsusdens sep Of 0} uopauodsns sgp oy purenmadas TayrT (4 ‘suOREMNSas Yl A[dusoo oy ame,
"OAL 30 S80] 20 Aanfy penjow 30
‘apy 30 s80{ 20 Amnfty 30 x2uup ‘woRoapoad
Uy Anjop ‘{yodosd 03 sSeump ‘spuny
peaouras yeAoutar Aiecipiry yo comme oy Bapfpeos commencgaed

JBAOUISY 0} Bopsuadens sXzp Oy) Prmeectn MEET AG, 3plOm SSOFUES 50 jrssyTON,
-_ “ATOGNO JO 30M Of
peel 0) payeuSpsop oaXojdore we Jo Josjarodns
JBaoutor © Aq BAS SAUNAS Jo REPU yUO
Aouy  wopeuadsns sep ¢ ALED OF [OSUYS IO VOL WUIpAOgua] “OT
, JO 0m 2p peal 0) poyeudisep aokojdusa
faaoutor _ UoRsuodsns step OZ wojsusdens skup ue 50 JoatAlodns & Aq bons BREA Ese
0} uormadimns EAap OF 0] copsusdens 2Xup | § 0] pusamidel Rup sispio plo Auwo jamal = “6
GSNGALO TSNZLAO ASNWisO TSNAAAO £0 TULLVN

sSANTIACING ALTVNAd
C1 xppuoddy
VE00- YH

 
‘posodiy oq Anut cues WmUEIpre Jo UANLUFEA op UE amANG S895 JO asOL SOUPS Ayuuad y.,
‘Rogue ApOYRY 76 wasodmd
IER PSTEe top peswey ta pemten
jeaoural _ fesoum ugusuadsns sup o¢ SPAN @ 10 opaSA AyOwMY we FuApp
wormuodsns step 0} wopsadsne sXep oO} pursuepidas WoT A, OMA paul suOnMOyA =“
“sosTuoud
FeAOUEAZ AOU vopuodens sAup Of Aypoxpary wo ofpyqan 20jomr Aux Jo woprado
norsuodsns sfep 0} otpuodsns sfep 0} poretiiados wares sadosdun 30 SuyAup ssoppay a
“suOTEIaI
pow Gop Bayon 10,0U BUNIORA = “LZ
feAourad woruodens skxp O| wowuadsns sXep "qof sup wo Sumums90 yuappoe
Uopsuadsns sXup OF 0) uopsuadsns skup pusurudar ua 20 Aminy jeaosied pods oj amye,y
‘wuoponGsuY Ajayes jeqrea Jo UapLM
20 sop pans Bou 20 see
RAOUL popsuadsns sXzp 0] woysutodens efep 0} OUNItEy 8 eaweee at
bogenadsns sap Of uorstodsns sep ¢ powripdas wan, ing boop ame o a
GSNILI0 SNaLIO— aSNaaO “SSNELI0 10 TUOLYN
QUEL aNoouS ISaLi

 

 

<A
S
‘|

 
 

Go Atedusos 20 penplarpuy te

 

 
 

 

‘posoduyy oq Anur ofuex UMMUPXECI J0 Wee ap Wty SIIASS sS3j 20 asoU Jara Ayeuad Y,
|
IO} SORA] JO Spor 3p Jo woNsToTA Uy
. jeAounas jeaouray SOMOS Paqniald 8 WAR 11 Aue Apoorpuy
JRAoUIDYy o} vojsuadsns sXep oF ©} puparpsdes Han AA Jo Apap Sapdsose to Faysyog = — “GT
_ ‘eAowar ' pRAOUTal wopsuodsns sfap ‘sesqaioud Ayoumy Oo Sutppod io
o] Uorsuodsns BARD Of 0) Topmodsus sfep 0} $0) puwcupdar Fein ‘Bunyoyos “Buweaaneo pozpoymuuy, — “gz
7 “yazan JO joryUOS
@ Jo oomuimadde oy) sayeaun Jo sar27II
30 JOFBUoO B OY eyed BONA jsuAopduTS
[eaotras [Racers SPHINN Jo sAQIANSY STUNG BRAT UF
PAOUY 0} Do}suadsus sXep 07, 0} pawunada watt A bopssrumad [ypu mowypa Suse = — “LZ,
"OPRM [WENO Jo qnoads yaIOHsO oatd
JBACKIIOL Uojsuodens shu O¢ uojsiodsns eXtep 03 seus] podiry 30 qweunsedag ou) Woy
0} Wopstadans AEP OF 0} wojsuodans EXep ¢ § 0) pumas 7a WopseTNed UST Ugo OY AMPLY — “97
WSNaaIO TNGGO TONGA ZSNGIAO 40 AULLWN
_NODa5 ESULA
+SANTTAGING ALTVNGd

 
 

 

 

[SLIGISUE JO JUD BIOUOS JO “USSSA
peaourar *VOREO TSE [ero opuT 10 “AuourTE5}
JRACTEIY puswpidar wate, 30 DOR was OAS OF UNIT = “ZE
Supq Goyse Aannydpostp of yrisar poo
poyeanes Jt “yor ‘oocojdies ayrurpuoqns
@ 30 “sostAlodng @ ‘oakopiine 27 }0U8
jeaoutar uoysuadsns sAup 0] 205 JORG [RLASPAUJ0 aeuayyo wa dn Supsaaoo
[eAoURTyy uomuodens skep o¢ 0} porwuuadar way "Suljsoouos Bupous; AySurmouy
“‘AmOGNY op
Jo AypsBaquy orp vr apqnd ony Jo sotepytmD
orp Joyre Apaszanpe 04 su Kea B Hons
ur Ayeraadurt yo ssoy ‘Auadaros Jo wossed
Aue 0] jrounuan jupEwayad Buypnpouy
yeaouar jeacurax “WAFATUT Jo JUpHOS @ Jo sounmmodds
0} puewrpdas rap, o} pumtupidas [CQ Sapeard JO Uf MINS IR LORY “OF
TENDIZO : SSNGIO -SSNZAAO SSNSAI0 A0 FULLIVN
+SAHNITAGIND ALTVNAd

i

 
 

“pesoduy oq Asun ofmes EMUU]XBU! JO UEETMIL SI URE) azaAes ESO] JO sIOW Jaye Ayeuod y,

‘Auoumy oy)

Bo ATQBIOARTON s}q[Fos aya SouBGuSrp

B Sarwaro auIssi.teY JO SoSWNIApE [UNXIS

*Kpadoad Auouny Go 10 gof ay Uo ofr

APSO {A [PUT 2aqNO NOG 10 o <infs yarEL

uorsusdans sXap 0) wopsuadens Shep 07 pomuumsdas 7eiCy a esn Senpuos aqendasuy = “LE

. ‘sookopda

JeAourar fRaowas uozsuodsne skep ATO JOYE APTANA ES PEM RUT

moysnadsns sXap 07 wowuodsns sep Q] Of 03 puwmpdar jwIQ asp Burgrur ASupmony = “OF

TANpToS Tysawsep Ajsnowcgon

JeAourar Jeaoural ‘paeatad "fesounuy “jsouotsip *snoumpa

[BAOtLiay Gowswodsns sep Of 0} powanadas way, ‘Tecan Ayumusd jonpucwsiyy = “Sg

to Jo Amp uo oy Joyous uo Amin;

yeagutax [BAOUEN qeaowral Appog youyur 0) Sandasaye Jo “Barwsyeangy

uopusdens sXep o¢ 0} GoRuedens step OZ Oy PURINES BAN, ‘Supysg onpaos AprepiosiT “yt

TSNEAIO TENGLEO PTT RT Ta] @SNGLIAO JO TMOLVN
+SANITACINO ALTYNAd

 

 

i
 

"posodunr 29 Avar o8unex wnarpceut 30 LuNUTFIyUT oT UTA OFAgE S90] 40 JOKE sIpNE Ayeuad y,

‘ssodmd Auowny [epgzO JoF pazporpns

paower Aqordae su ydooxs sopmony Aysorpmy

PBAOUIDY 0g Uouodsns EXEp Of ouo uodvew snorc@uep eSiunfong = fp

“Amqesip”

40 ‘ee ‘a(Sys0 feuotyen “Kos ‘uorSpar

[eacutar “20]09 ‘gout Jo sts¥q Oty TO UOBITULDET

peaouay 0} woysuadens sXup Oy] “Sy [flo & wahopdaro us BurOlA “Oy

‘Sopruypiogas

30 SESYIOMOD YALU SIOAGT BApE9A0KO

40 ‘sdrpuoperal ssouyEnq pu je UNTY

of Gorstiadsns step oO]. tosuadsns sXgp ¢ Opummor payuRaun UR oY BoseBey GE

eacures uopmuadens sfep ¢ “Aowpny ay vodn
uopuodens Shep Qf paetounios Canty Wpezomp Supq oj Supor ympucy

ZSNEzAO TENaLIO : SSNAAIO 10 TALLVN

 
